Filed 11/20/19 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2019 ND 266

State of North Dakota,                                Plaintiff and Appellee
     v.
Joshua Lee Buchanan,                               Defendant and Appellant



                               No. 20190183

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Troy J. LeFevre, Judge.

AFFIRMED.

Per Curiam.

Joseph K. Nwoga, Assistant State’s Attorney, Jamestown, N.D., for plaintiff
and appellee.

Kiara C. Kraus-Parr, Grand Forks, N.D., for defendant and appellant.
                             State v. Buchanan
                                No. 20190183

Per Curiam.

[¶1] Joshua Buchanan appeals from a criminal judgment entered after a jury
found him guilty of aggravated assault domestic violence. He argues the
evidence at trial was insufficient to support the jury’s guilty verdict. Viewing
the evidence in the light most favorable to the verdict, we conclude sufficient
evidence exists that could allow a jury to draw a reasonable inference in favor
of conviction. We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2] Gerald W. VandeWalle, C.J.
     Jerod E. Tufte
     Daniel J. Crothers
     Lisa Fair McEvers
     Jon J. Jensen




                                       1